t c memo united_states tax_court daivid norman gross petitioner v commissioner of internal revenue respondent docket no filed date daivid norman gross pro_se beth nunnink for respondent memorandum opinion gale judge this case is before the court on respondent’s motion to dismiss for lack of prosecution for default judgment and for entry of decision as discussed below we shall grant respondent’s motion unless otherwise noted all section references are to the internal_revenue_code_of_1986 as in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure and all dollar amounts have been rounded to the nearest dollar background petitioner did not file federal_income_tax returns for and respondent prepared substitutes for return for both years and issued a notice_of_deficiency determining the following deficiencies additions to tax and penalties with respect to petitioner’s income_tax year deficiency sec_6651 additions to tax sec_6651 f dollar_figure big_number dollar_figure big_number dollar_figure big_number sec_6654 dollar_figure big_number 1in the alternative respondent asserts additions under sec_6651 if the court determines petitioner is not liable for the additions to tax under sec_6651 petitioner filed a timely petition with respect to the notice_of_deficiency he resided in tennessee when he did so and he listed a tennessee address tennessee address petitioner designated nashville tennessee as the place of trial on date respondent filed an answer which made specific affirmative allegations in support of establishing the additions to tax under sec_6651 for fraudulent_failure_to_file returns for and the answer was served on petitioner at the tennessee address on date respondent filed a motion for entry of an order that undenied allegations in respondent’s answer be deemed admitted under rule c on date petitioner sent a letter to the court requesting that his address be changed to an address in florida florida address petitioner’s address was changed by order dated date which was served on petitioner by certified mail at the florida address after the court granted a further extension by order dated date served on petitioner by certified mail at the florida address petitioner filed a reply on date the court thereupon denied respondent’s rule c motion petitioner’s reply addressed the allegations in respondent’s answer and also specifically referred to extensions of time to file the reply notice of which had been served on petitioner by certified mail at the florida address on date respondent served requests for admission on petitioner by first class mail at the florida address petitioner did not respond to the requests for admission nor were they returned to respondent as undeliverable on date the court served upon petitioner by certified mail at the florida address a notice setting case for 1the record establishes that petitioner was receiving mail from respondent at the florida address from early date through late date see infra n trial and a standing_pretrial_order which advised that the trial in petitioner’s case was set for date in nashville tennessee the notice setting case for trial stated in part your failure to appear may result in dismissal of the case and entry of decision against you your attention is called to the court’s requirement that the parties must agree in writing to all facts and all documents about which there should be no disagreement therefore the parties should contact each other promptly and cooperate fully your failure to cooperate may also result in dismissal of the case and entry of decision against you the envelope containing the notice setting case for trial and the standing_pretrial_order was returned unclaimed respondent subsequently filed motions to compel discovery under rule sec_71 and sec_72 and the court ordered petitioner to comply that order was served on petitioner by certified mail at the florida address on date the order was returned unclaimed and petitioner did not respond a subsequent order imposing sanctions on petitioner for his failure to respond served on petitioner by certified mail at the florida address on date was also returned unclaimed thereafter the court served another copy of the sanctions order on petitioner by first class mail at the florida address that copy was returned 2respondent’s motions to compel included letters from petitioner responding to respondent’s informal and formal discovery requests with dates from early date through late date demonstrating that petitioner was receiving respondent’s mailings at the florida address during this period on the mailing envelope the address had been blacked out and a notation by the united_states postal service added stating return to sender this mail cannot be corrected because the original address was covered by customer on date days before the trial date the court received a letter from petitioner which was filed as petitioner’s motion to dismiss therein petitioner stated that he was responding to the court’s notice setting case for trial however the letter also claimed that petitioner had not received any correspondence from the court since he filed his reply which had occurred some months before the notice setting case for trial was sent to him by certified mail petitioner also denied having ever initiated this proceeding and urged the court to bring to an end all of these proceedings as they are frivolous and quite pointless petitioner further asserted that he had moved to canada on date and that an immigration issue prevented him from returning to the united_states finally petitioner did not include a return address on the letter or the envelope in which it was mailed and requested that the court contact him by e-mail 3as noted the notice setting case for trial that was served on petitioner at the florida address was returned unclaimed the record does not indicate how petitioner received a copy of that notice when this case was called for trial in nashville tennessee on date there was no appearance by or on behalf of petitioner counsel for respondent appeared and filed a motion to dismiss for lack of prosecution for default judgment and for entry of decision respondent’s motion in a date order served on petitioner by certified mail at the florida address the court directed petitioner to respond to respondent’s motion the order was returned unclaimed and petitioner has not responded petitioner’s motion to dismiss discussion petitioner’s motion to dismiss asserts simply that these proceedings are frivolous and offers no other reason why this case should be dismissed respondent issued a notice_of_deficiency to petitioner with respect to petitioner sec_2001 and sec_2002 taxable years and petitioner timely petitioned the court thus we have jurisdiction see sec_6212 and sec_6213 93_tc_22 ‘ a taxpayer may not unilaterally oust the tax_court from jurisdiction which once invoked remains unimpaired until it decides the controversy ’ 4we note that at that time there was no provision in the rules allowing service of orders by electronic means rule b required service of orders by mail to the party’s last_known_address or by personal delivery to a party rule b required a party to promptly notify the court of any change_of address 62_tc_519 quoting 57_tc_720 affd 507_f2d_406 2d cir accordingly we shall deny petitioner’s motion to dismiss respondent’s motion to dismiss respondent requests that we dismiss this case for lack of prosecution under rule b and hold petitioner in default under rule a with respect to the addition_to_tax for fraudulent_failure_to_file under sec_6651 dismissal for lack of prosecution the court may dismiss a case at any time and enter a decision against the taxpayer for failure properly to prosecute his case failure to comply with the rules of this court or any order of the court or for any cause which the court deems sufficient rule b 829_f2d_828 9th cir affg tcmemo_1986_223 696_f2d_1234 9th cir affg 76_tc_1027 the court may dismiss a case for lack of prosecution if the taxpayer inexcusably fails to appear at trial and does not otherwise participate in the resolution of his claim rule a 82_tc_413 affd without published opinion 772_f2d_910 9th cir petitioner has failed to prosecute this case properly petitioner’s failure to appear for trial is unexcused his motion to dismiss received days before the trial demonstrates that petitioner was aware of the trial date and the contents of the notice setting case for trial which warned of dismissal and entry of an adverse decision in the event of a failure to appear the statements petitioner made in his motion to dismiss especially those directed at creating the impression that he was unaware of the court’s efforts to contact him concerning these proceedings are unworthy of belief in his motion petitioner states both that he was responding to the notice setting case for trial and that he had received nothing from the court since the filing of his reply which occurred some months before the trial notice was issued these statements are inconsistent petitioner’s assertion in the motion that he did not initiate this lawsuit is incredible his petition and designation of trial location are in the record the circumstances under which the court’s sanctions order sent to petitioner by first class mail was returned with the address blacked out by the postal customer according to the u s postal service invite strong suspicion that petitioner was deliberately refusing delivery of the court’s mailings even if one accepted as true petitioner’s claim that he moved to canada on date and was prevented by an immigration issue from returning to the united_states petitioner had ample time to seek a continuance instead on the eve of trial he sent a letter urging that the proceedings be terminated consequently we are satisfied that petitioner is merely attempting to forestall the day of reckoning regarding his tax_liabilities and alleged fraud finally petitioner was aware of the directive in the notice setting case for trial that he cooperate with respondent in the stipulation process petitioner’s correspondence replying to respondent’s informal and formal discovery requests demonstrates that he was aware of respondent’s discovery efforts however petitioner did not cooperate in the stipulation or discovery process the foregoing provides ample grounds for granting respondent’s motion to dismiss for lack of prosecution accordingly we shall grant respondent’s motion as more fully described below deficiencies all of the material allegations set forth in the petition in support of the assignments of error have been denied in respondent’s answer petitioner has not claimed or shown eligibility for any shift in the burden_of_proof accordingly the burden_of_proof rests with petitioner concerning any error in 5any burden that respondent may bear to show a minimum evidentiary foundation for petitioner’s receipt of income in and see eg 909_f2d_915 6th cir has been satisfied by petitioner’s deemed admissions under rule c petitioner’s failure to respond to respondent’s requests for admission resulted in petitioner’s being deemed to have admitted that he lived in the united_states for more than days in and and had income of at least dollar_figure and dollar_figure respectively in those years the deficiency determination and petitioner has adduced no evidence in support of the assignments of error in the petition we shall therefore sustain respondent’s determinations of the deficiencies for and additions to tax under sec_6651 and sec_6654 pursuant to sec_7491 the burden of production is on respondent with respect to the additions to tax determined under sec_6651 and sec_6654 see 116_tc_438 respondent offers certified copies of substitutes for return he prepared for petitioner for and and deemed admissions to meet his burden of production on date respondent served requests for admission by first class mail on petitioner at the florida address this mailing was not returned petitioner claims in his motion to dismiss that he received nothing from the court after he filed his reply on date notably petitioner does not make the same claim with respect to mailings from respondent most significantly respondent served other discovery requests on petitioner by mail at the florida address only days before serving the requests for admission at that address the record contains letters petitioner sent respondent 6respondent would also bear the burden of production on his alternative position that petitioner is liable for additions to tax under sec_6651 however because we conclude infra that the fraud additions under sec_6651 should be sustained we need not address sec_6651 in response to those discovery requests which demonstrate that petitioner received them we have no difficulty concluding that petitioner received service of the requests for admission his failure to respond to them therefore results in each matter therein being deemed admitted under rule c the certified copies of substitutes for return for and show liabilities of dollar_figure and dollar_figure respectively the deemed admissions establish that petitioner made no payments of tax or estimated_tax and had no tax withheld for either year thus respondent has met his burden of production with respect to the additions to tax under sec_6651 further the deemed admissions establish that petitioner did not file a return for the year preceding the years in issue respondent’s substitutes for return establish that petitioner had a required_annual_payment for and see sec_6654 thus respondent has met his burden of production with respect to the sec_6654 addition as well petitioner has adduced no evidence in support of any exculpatory factors see higbee v commissioner supra pincite- 7the substitutes for return include form sec_1040 u s individual_income_tax_return to which were attached forms income_tax examination changes forms 886-a explanation of items and a revenue agent’s certifications that these forms constitute valid returns under sec_6020 the substitutes for return contain sufficient information from which to compute petitioner’s tax_liability and meet the requirements of sec_6020 see 127_tc_200 affd 521_f3d_1289 10th cir see also 127_tc_200 affd 521_f3d_1289 10th cir we accordingly shall sustain respondent’s determinations of the additions to tax under sec_6651 and sec_6654 for and sec_6651 additions to tax respondent has moved for a default under rule a with respect to the additions to tax for fraudulent_failure_to_file under sec_6651 the court may hold any party in default and may enter a judgment against the defaulting party if that party has failed to plead or otherwise proceed as provided by the court’s rules or as required by the court rule a sec_6011 and sec_6012 require every individual who has gross_income in excess of certain amounts for a taxable_year to file an income_tax return sec_6651 provides for an addition_to_tax for failure_to_file a timely return equal to percent of the amount_required_to_be_shown_as_tax on the return for each month or fraction thereof during which such failure continues not exceeding percent in the aggregate if however the failure_to_file any return is fraudulent sec_6651 imposes an increased addition_to_tax equal to percent of the amount_required_to_be_shown_as_tax on the return for each month or fraction thereof during which such failure continues not exceeding percent in the aggregate instead of the percent maximum percent addition under sec_6651 respondent has determined that petitioner’s failures to file for and were fraudulent the commissioner must prove fraud by clear_and_convincing evidence see sec_7454 rule b 102_tc_632 in determining whether petitioner’s failure_to_file was fraudulent within the meaning of sec_6651 we consider the same elements that are relevant in imposing the penalty for underpayment_of_tax due to fraud under sec_6663 clayton v commissioner supra pincite see also pappas v commissioner tcmemo_2002_127 establishing fraud requires proof that the taxpayer acted with an intent to evade paying taxes this may be proved by circumstantial evidence 899_f2d_164 2d cir a number of indicia or badges_of_fraud may give rise to a finding of fraud among these are failure_to_file tax returns failure to report income over an extended period of time failure to furnish the commissioner with access to records or to cooperate with taxing authorities failure to keep adequate books_and_records the taxpayer’s experience and knowledge especially knowledge of tax laws concealment of bank accounts or assets from internal revenue agents a taxpayer’s willingness to defraud another in a business transaction implausible or inconsistent explanations of behavior failure to make estimated_tax payments and a pattern of behavior that indicates an intent to mislead 732_f2d_1459 6th cir affg tcmemo_1982_603 91_tc_874 the effect of a default is to establish the well-pleaded facts of the nondefaulting party 91_tc_1049 affd 926_f2d_1470 6th cir if we enter a default judgment against petitioner with respect to the additions to tax under sec_6651 we must decide whether respondent’s specific allegations of fact taken to be true by virtue of the default are sufficient to establish petitioner’s fraudulent_failure_to_file by clear_and_convincing evidence see id pincite petitioner has failed to plead or otherwise proceed within the meaning of rule a he failed to participate in the preparation of his case for trial and he failed to appear for trial without excuse entering a default against petitioner with respect to the additions to tax for fraudulent_failure_to_file is therefore appropriate upon a determination in our ‘sound judicial discretion’ that the pleadings set forth sufficient facts to support such a judgment smith v commissioner supra pincite9 quoting 87_tc_1403 respondent’s specific allegations of fact taken to be true by petitioner’s default establish the following petitioner did not file tax returns for the years at issue and he has not filed tax returns for any year since during through petitioner received unreported taxable_income from his business activities which included fraudulent investment schemes wherein petitioner promoted aided and abetted other taxpayers in tax_evasion through the use of offshore bank and credit card accounts petitioner was sued civilly by certain investors in respect to these schemes and a judgment was entered against him in the sixth judicial circuit_court for pinellas county florida petitioner did not maintain adequate books_and_records and he failed to submit records of his income-producing activities to respondent petitioner’s failure to maintain records of his income-producing activities was fraudulent with the intent to evade tax respondent determined petitioner’s income for and using the bank_deposits method petitioner made extensive deposits to various bank accounts with a bank in the bahamas with toronto dominion bank with bank of america and with southtrust bank during through petitioner fraudulently and with the intent to evade tax made false and misleading statements to respondent’s revenue agents during the examination of petitioner’s income_tax liabilities finally petitioner was aware of the requirement to file federal_income_tax returns and he failed to do so with the intent to evade tax the foregoing facts as alleged in respondent’s answer clearly and convincingly establish that in failing to file tax returns for and petitioner intended to evade paying taxes and thereby committed fraud these facts are established by virtue of petitioner’s default accordingly we shall sustain respondent’s determination of the additions to tax for fraudulent_failure_to_file under sec_6651 by entry of a default judgment against petitioner to reflect the foregoing an appropriate order and decision will be entered
